ORDER

PER CURIAM:
AND NOW, this 20th day of April, 1998, a Rule having been entered by this Court on February 26, 1998, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Sandra Couch Collins to show cause why the temporary suspension ordered by this Court on November 13, 1996, at No. 254 Disciplinary Docket No. 3 should not continue until such time as final discipline is imposed in this matter, upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute and Sandra Couch Collins shall remain on temporary suspension until final disposition is imposed in this matter.